McKinstry, J., concurring:
I concur. If, after the amendment of the complaint, the defendants appealing had asked leave to file an amended answer setting forth that the persons originally named as defendants, and whose names had been stricken from the complaint, were owners in part, or had some estate or interest in the lands, it might have been error to deny the application. But the amended or supplemental answer which the defendants asked leave to file contained no such averment.
*318Nor was there error in denying the application to file the amended answer when the application was first made. The amended answer was tendered as a whole, and certain of the averments contained in it are so manifestly improper that the Court was fully justified in refusing to consider them as creating an issue. The answer was verified by defendant Porter, one of the appellants. Yet the amended answer contained the statement following: “The defendant Porter claims to be the owner of some interest in said premises, but these defendants have no information or belief on the subject sufficient to enable them to answer the allegation of the complaint that the defendant Porter is one of the owners of said premises, and on that ground solely, they deny that said Porter was at the date of the assessment alleged in said complaint, or at any time since has been, or is, the owner of said premises, or any part thereof.”
The word “owner” as employed in the law under which these proceedings were brought, has a distinct meaning, and whether he was or was not the owner was a matter peculiarly within the knowledge of defendant Porter. Under these circumstances it has been repeatedly held that a denial in the form adopted in the portion of the amended answer is insufficient. It could be properly treated as uncertain and evasive, and it was, to say the least, discretionary in the Court below to refuse to permit the filing of an answer containing such uncertain and evasive allegations.